      Case 1:18-cv-03456-AJN-GWG Document 83 Filed 03/09/20 Page 1 of 3

                          LEVIN-EPSTEIN & ASSOCIATES, P.C.
_____________________________________________________________________________________________
                        420 Lexington Avenue • Suite 2525 • New York, New York 10170
                                 T: 212.792-0046 • E: Jason@levinepstein.com


                                                                                       March 9, 2020

Via Electronic Filing
The Honorable Judge Alison J. Nathan
U.S. District Court Southern District of New York
40 Foley Square
New York, New York 10007

               Re:     De La Rosa v. Aspenly Co. LLC et al,
                       Case No.: 1:18-cv-03456

Dear Honorable Judge Nathan:

        This law firm represents Defendant Pure Green NYC 8th Street Corp (the “Defendant”)
in the above-referenced matter.

        Pursuant to Your Honor’s Individual Motion Practice Rules 1(A), 1(D) and 1(E), this letter
respectfully serves as an emergency request to reopen fact discovery.

        By way of background, Defendant initially engaged the services of Robert Anic of RPO,
Inc. to provide expert witness services. On or around April 4, 2019, Mr. Anic visited the subject
premises to, inter alia, investigate the allegations of the Complaint, and peer review the report and
recommendation of Plaintiff’s expert (Jimmy Zuehl). Mr. Anic presented his findings in the form
of a written report, which Defendant produced on or around May 9, 2019.

        On Friday, March 6, 2020, the undersigned received an email from Defendant’s expert
witness, Mr. Anic, stating that he would be unable to testify at the upcoming trial – currently
scheduled to begin on May 11, 2020 – because he is no longer employed at RPO Inc., and has
relocated to the Hudson Valley.

       In light of Mr. Anic’s unavailability, Defendant’s respectfully request that fact discovery
be reopened for the limited purpose of permitting Defendant to engage a new expert witness to
prepare a report in order to testify at the upcoming trial.

        A court-ordered discovery schedule may be modified with the court’s consent, for good
cause shown. See Fed. R. Civ. P. 16(b)(4). Rule 16 does not set forth a definition of “good cause.”
However, any interpretation and application of Rule 16 must be consistent with Rule 1’s mandate
to “secure the just, speedy, and inexpensive determination of every action” and Rule 26’s mandate
to limit the extent of discovery when “the party seeking discovery has had ample opportunity to
obtain the information” within the schedule set by the court. Fed. R. Civ. P. 1, 26(b)(2)(C). City of
Almaty, Kazahkstan, et al. v. Mukhtar Ablyazov, et al., No. 15-cv-05345 (AJN) (KHP) (S.D.N.Y.
2019).

       This consideration has also been applied in the context of motions to reopen discovery or
permit certain discovery after expiration of a court-established deadline. E.g., Moroughan v. Cty.
      Case 1:18-cv-03456-AJN-GWG Document 83 Filed 03/09/20 Page 2 of 3



of Suffolk, 320 F. Supp. 3d 511, 516–525 (E.D.N.Y. 2018). When determining whether to reopen
discovery, courts in this circuit undertake a fact-intensive analysis and consider a wide variety of
factors, including:

       (1) [W]hether trial is imminent,
       (2) whether the request is opposed,
       (3) whether the non-moving party would be prejudiced,
       (4) whether the moving party was diligent in obtaining discovery within the guidelines
           established by the court,
       (5) the foreseeability of the need for additional discovery in light of the time allowed for
           discovery by the district court, and
       (6) the likelihood that the discovery will lead to relevant evidence.

     see generally Rubik’s Brand Ltd. v. Flameau, Inc., No. 17-cv-6559 (PGG) (KHP), 2019
WL 257884 (S.D.N.Y. 2019) (extending deadline to serve expert reports).

       First, the current scheduled trial commencement date of May 11, 2020, is months away,
and the parties have not filed their Joint Pre-Trial Report. The additional proposed discovery will
have no impact on the timing of the final resolution of this case.

      Second, counsel for Plaintiff has not responded to the undersigned’s email confirming
whether they consent to the instant application.

       Third, reopening discovery for the limited purpose of permitting Defendant to engage
another expert witness will not prejudice Plaintiff. Plaintiff will have a full and fair opportunity to
review Defendant’s expert’s findings, and attack those documents through rebuttal reports, and
through motions in limine should this action proceed to trial.

       As to the fourth factor, Defendant has exercised diligence to identify and obtain discovery
throughout the prosecution of this action. Defendant issued requests for the production of
documents and interrogatories in December of 2018, and timely responded to Plaintiff’s requests
that same time. The parties, jointly, requested a total of only two extensions of the discovery
completion deadline – primarily in order to dedicate resources towards mediation. [See Dckt. No.
42]. Moreover, the undersigned informed the Court of this emergency issue immediately after
being made aware of Mr. Anic’s unavailability.

        As to the fifth and sixth factors, Defendant will not seek additional discovery apart from a
site survey at the subject premises, which is relevant to the ADA claims and Defendant’s defenses
related thereto.

        In addition to the six factors listed above, the Court should also respectfully note that
preclusion of discovery is a drastic remedy that should be used only in cases where a different
remedy cannot be crafted to minimize any prejudice to the party opposing the discovery. See, e.g.,
City of Almaty, Kazahkstan, supra No. 15-cv-05345; Torres v. Dematteo Salvage Co., Inc., No.
14-cv-774 (ADS) (AKT), 2016 WL 845326, at *6 (E.D.N.Y. 2016) (reopening discovery for a
limited purpose, despite defendants’ delay in disclosing expert witness); Sci. Components Corp.,
      Case 1:18-cv-03456-AJN-GWG Document 83 Filed 03/09/20 Page 3 of 3



No. 03-cv-1851 (NGG) (RML), 2008 WL 4911440, at *4 (E.D.N.Y. 2008) (finding that precluding
expert testimony would have been unduly harsh under the circumstances); see generally
Moroughan v. County of Suffolk, 320 F. Supp. 3d 511, 525 (2018) (citing Valentin v. Cty. of Suffolk,
342 F. App’x 661, 662 (2d Cir. 2009) (summary order)).

        In light of the foregoing, Defendant respectfully requests that fact discovery be reopened
to, through and including, April 30, 2020, for the limited purpose of permitting Defendant to
engage a new expert witness to prepare a report in order to testify at the upcoming trial.

       Thank you, in advance, for your time and attention to this matter.
                                              Respectfully submitted,
                                                  LEVIN-EPSTEIN & ASSOCIATES, P.C.

                                                  By: /s/ Jason Mizrahi
                                                      Jason Mizrahi, Esq.
                                                      420 Lexington Avenue, Suite 2525
                                                      New York, NY 10170
                                                      Tel. No.: (212) 792-0048
                                                      Email: Jason@levinepstein.com
                                                     Attorneys for Defendant Pure Green NYC
                                                     8th Street Corp.
VIA ECF: All Counsel
